Case 2:19-cv-00013-RSP Document 279 Filed 03/28/21 Page 1 of 3 PageID #: 3438




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION
CHARLES EDWARD COLLINS,               §
                                      §
              Plaintiff,              §
v.                                    §
                                      §       Case No. 2:19-cv-00013-RSP
CHARLES “CHASE” DOTSON, Individually, §
RYAN ROOP, Individually,              §
CALEB ODEN, Individually,             §
              Defendants.             §


                                   MEMORANDUM ORDER

         Currently before the Court is the Motion to Stay filed by Defendant Dotson on February

26, 2021 (Dkt. No. 216). As the Court has informed the parties at the pretrial conference, the

motion is denied. The events at issue in this case occurred on November 22, 2018, and the action

was commenced on January 14, 2019, more than two years ago. Defendant Dotson has repeatedly

requested that this case be stayed, and the Court has denied the stay but continued the trial multiple

times for more than a year to allow Mr. Dotson to address his criminal charges. Mr. Dotson’s

counsel is still unable to give any indication of the length of the stay he is requesting, other than

to say as long as it takes, even through any appeals. At the same time, Mr. Dotson has not shown

that he has taken a single step toward even requesting a trial date in the criminal case.

         It has been the experience of the undersigned that when criminal charges are brought

against a law enforcement officer for conduct occurring in the line of duty there is sometimes a

lack of the normal zeal from the prosecutor. This is understandable, but it allows the defendant

officer to use that unmoving prosecution as a shield against civil claims arising out of the same

facts.




                                                  1
Case 2:19-cv-00013-RSP Document 279 Filed 03/28/21 Page 2 of 3 PageID #: 3439




       This Court, like most courts, attempts to allow the criminal charges to be disposed of before

proceeding with the civil case. The Court limited the discovery and addressed the qualified

immunity defense before proceeding with the litigation. The Court found that the rights allegedly

violated were very clearly established and the violation of those rights was well supported. (Dkt.

No. 76, November 25, 2019). These cases at some point require the Court to balance the interests

of the civil litigant against the interests of the criminal defendant. The Court has considered the

briefing and all of the factors that Mr. Dotson cites from Judge Fitzwater’s opinion in Walker v.

Wilburn, 2015 WL 5873392 (N.D. Tex., 10/05/2015).             The Court finds the following and

preceding facts most important in the analysis.

       Mr. Dotson chose to participate in discovery before ever seeking a stay, and even gave a

deposition. All of the relevant events in this matter are shown on multiple videos from the body

cameras and patrol car cameras of the many participants. There is no event, from Mr. Dotson’s

first contact with the plaintiff until he was taken to the hospital that is not covered by the videos.

Mr. Dotson’s counsel has been unable to articulate any possible defense not shown by the cameras.

All he can say is that it doesn’t show Mr. Dotson’s thought process, but that is not at issue in this

excessive force civil claim. In any event, he has already addressed that in his deposition.

       This is also the most unjustifiable case of excessive force that the undersigned has seen in

forty years of involvement in these cases. Mr. Dotson did not even appeal the denial of qualified

immunity in late 2019. The Plaintiff in this matter is elderly and has already waited two and a half

years for a trial. Furthermore, Mr. Dotson has announced his decision not to testify, so the civil

trial presents no risk to his criminal defense. The other civil defendants do not face criminal

charges, and one of them has required the Court to coordinate the trial to minimize interference

with his deployment to Afghanistan.



                                                  2
Case 2:19-cv-00013-RSP Document 279 Filed 03/28/21 Page 3 of 3 PageID #: 3440




      Balancing all of the interests in this matter, the Court has decided that it is time to let this

case proceed to trial.
        SIGNED this 3rd day of January, 2012.
      SIGNED this 28th day of March, 2021.




                                                     ____________________________________
                                                     ROY S. PAYNE
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 3
